Citation Nr: 1120368	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-21 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression, posttraumatic stress disorder (PTSD), and schizophrenia.

2.  Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to October 1982.

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO denied entitlement to service connection for paranoid schizophrenia and a lower back disability.

The Veteran testified before the undersigned at a September 2010 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

As the Veteran has reported that he is unable to work due to his psychiatric problems, he is in receipt of Social Security Administration (SSA) disability benefits for his psychiatric disability, and the Board is granting service connection for that disability, the issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's current psychiatric disability, namely schizophrenia, had its onset in service.

2.  The Veteran was treated for lower back injuries in service and there is post-service continuity of symptomatology demonstrating a nexus between the Veteran's current lower back disability and the in-service injuries.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability, namely schizophrenia, are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  The criteria for service connection for a lower back disability are met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claims for service connection for psychiatric and lower back disabilities, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Psychiatric Disability

Medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a May 2008 examination report from Vantage Health System indicated a diagnosis of schizophrenia, paranoid type.  Thus, a current psychiatric disability has been demonstrated.
The Veteran has reported on several occasions, including during the September 2010 hearing, that he began to experience psychiatric problems in service in the early 1980s, at which time he experienced an auditory hallucination, underwent a psychiatric evaluation, and was punished for being absent without leave (AWOL).  

Service treatment records and the Veteran's DD 214 confirm that in February 1981 he reported experiencing difficulty handling situations and memory loss and was diagnosed as having a history of drug and alcohol abuse.  He was not diagnosed as having any specific psychiatric disability at the time, but was recommended for administrative discharge in the absence of a medical discharge for other health related problems.  He was also AWOL on several occasions in 1980 and 1981.

The only medical opinion of record concerning the etiology of the Veteran's current psychiatric disability is to the effect that it had its onset in service.  In an October 2010 letter, Paul E. Schneck, M.D. opined that the Veteran had prodromal symptoms of schizophrenia which began during service and later developed into full paranoid schizophrenia.  He reasoned that the Veteran and his brother had reported that the Veteran had entered service enthusiastically, but that his personality and mood had changed by the time of his discharge and he experienced anxiety, depression, and irritability at that time.  He was treated for alcohol abuse in service, lost his enthusiasm for military service, and was recommended for administrative discharge due to his psychiatric problems.  Following service, he was more socially detached, was unable to maintain employment for years, and was granted SSA disability benefits in 1991. 

Dr. Schneck's October 2010 opinion is accompanied by a rationale which was based upon the Veteran's reported history and is consistent with the evidence of record.  Therefore, his opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The evidence reflects that the Veteran has a current psychiatric disability, namely schizophrenia, and that the disability had its onset in service.  Based on this evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a psychiatric disability have been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.

Lower Back Disability

A January 2009 VA examination report indicates that the Veteran has been diagnosed as having a lumbar sprain/strain and lumbar degenerative disc disease.  Therefore, there is evidence of a current lower back disability.

There is also evidence of in-service lower back injuries and of a continuity of symptomatology linking those injuries to the current lower back disability.  Service treatment records reveal that in May 1980 the Veteran reported decreased back pain.  In August 1981 he was treated for a 3 month history of lower back pain and was diagnosed as having a mild lumbar strain.  He was again treated in December 1981 for lower back pain and was diagnosed as having a lumbar strain.

Furthermore, the Veteran has reported on several occasions, including during the January 2009 VA examination and during the September 2010 hearing, that he has experienced intermittent lower back pain ever since service and that he has not experienced any post-service back injuries.

In sum, there is evidence of a current lower back disability and in-service lower back injuries, and the Veteran has reported that he has experienced lower back pain ever since service.  The Veteran is competent to report symptoms of a lower back disability, such as pain, as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Although there is no contemporaneous medical evidence of a lower back disability in the years since service, there is no affirmative evidence to contradict his reports and they are otherwise consistent with the evidence of record.  The Board therefore finds that his reports are credible.  

As the Veteran sustained lumbar strains in service, there is evidence of a current lower back disability (e.g. a lumbar sprain/strain), there is evidence of a continuity of symptomatology since service, there is no evidence of any post-service lower back injuries, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed lower back disability have been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a psychiatric disability, namely schizophrenia, is granted.

Entitlement to service connection for a lower back disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


